Citation Nr: 9929889	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  99-01 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA) which denied his 
application for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a) (West 1991).  


REMAND

In response to a September 24, 1999, letter from the Board 
requesting clarification  regarding his desire for a hearing 
before the Board in connection with his appeal, the veteran 
indicated that he wished to appear at a hearing at the local 
office before a Member of the Board.  The file must therefore 
be returned to the RO so that a Travel Board hearing can be 
scheduled.  See 38 C.F.R. § 20.703 (1997).  

Accordingly, the case is remanded to the RO for the following 
action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


